Citation Nr: 0633902	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
July 12, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 until February 
1971.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, South Dakota and a November 2003 rating decision 
from the Cheyenne, Wyoming RO.  The claims folder has 
remained affiliated with the Cheyenne RO.

It is observed that, in the veteran's June 2004 substantive 
appeal, he indicated a desire for a hearing before a Veterans 
Law Judge sitting at the RO.  Such a hearing was scheduled, 
but the veteran failed to report.  


FINDINGS OF FACT

1.  Through out the rating period on appeal, the evidence of 
record does not demonstrate that the veteran's diabetes 
mellitus type II requires any regulation of activities.

2.  Prior to July 12, 2004, the veteran's PTSD was manifested 
by complaints of depression, distrust of people, poor sleep, 
nightmares and intrusive recollections with evidence of mood 
disturbance; objectively, the veteran demonstrated flattened 
affect, impaired judgment and abstract thinking, productive 
of no more than moderate impairment of functioning with a 
Global Assessment of Functioning (GAF) score of 55 upon VA 
examination.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus type II have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2006).

2.  Prior to July 12, 2004, the criteria for entitlement to 
an initial evaluation of 50 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Because the October 2002 and the November 2003 rating 
decisions granted the veteran's claims of entitlement to 
service connection for diabetes mellitus and PTSD, such 
claims are now substantiated.  His filing of a notice of 
disagreement as to the October 2002 and the November 2003 
determinations does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignments here triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for rating diabetes mellitus 
and PTSD (38 C.F.R. § 4.119, DC 7913; 38 C.F.R. § 4.130, DC 
9411), and included a description of the rating formulas for 
all possible schedular ratings under these diagnostic codes.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluations 
that the RO assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for each of his service-connected 
disabilities at issue.
  
Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Preliminary review of the record

At the outset, the Board has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the medical 
evidence for the rating period on appeal.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.



Discussion

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Moreover, 
an appeal from the initial assignment of a disability rating, 
such the appeals in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

I.  Increased rating- Diabetes mellitus

The veteran is claiming entitlement to an initial rating in 
excess of 20 percent for his service-connected diabetes 
mellitus type II.  The schedular criteria for diabetes 
mellitus are set forth under 38 C.F.R. § 4.71a, Diagnostic 
Code 7913.  That diagnostic code section provides that a 20 
percent rating is warranted where the evidence demonstrates 
that the disability requires insulin and restricted diet, or; 
oral hypoglycemic agent and a restricted diet.  In order to 
be entitled to the next-higher 40 percent evaluation, it must 
be shown that the disability requires insulin, restricted 
diet and regulation of activities.  

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 40 percent 
evaluation for any portion of the rating period on appeal.  
Indeed, the evidence of record fails to demonstrate that the 
veteran's diabetes mellitus requires a regulation of 
activities.  Upon VA examination in September 2003, the 
veteran denied any restrictions of activity secondary to 
diabetes.  The examiner stated that for exercise the veteran 
rides his bike.  He also commented that the veteran can drive 
a vehicle.  A report dated in October 2003 showed that the 
veteran scored well on the hemoglobin A1C test and had 
exhibited good control of his diabetes over the past few 
months.  Because the examiner had access to the veteran's 
medical records, and because this opinion was offered 
following a thorough objective examination, it is found to be 
highly probative.  Importantly, no competent evidence of 
record throughout the rating period on appeal establishes 
that the veteran's service-connected diabetes mellitus 
requires a regulation of activities.

It is well-established by many documents in the record, 
including the September 2003 VA examination and a March 2004 
physician's note, that the veteran is insulin dependent.  The 
September 2003 examination report also indicated that the 
veteran is on a low sugar diet.  However, insulin dependence 
and a restricted diet are already contemplated in the 
currently assigned 20 percent evaluation in effect throughout 
the rating period on appeal.  Therefore, the 20 percent 
rating is found to appropriately reflect the severity of the 
veteran's disability picture.  

As the competent evidence of record does not reveal that the 
veteran's treatment plan for diabetes mellitus involves a 
regulation of activities, the next-higher 40 percent rating 
under Diagnostic Code 7913 is not warranted.  The Board 
acknowledges the accredited representative's argument in an 
August 2006 informal hearing presentation that the veteran's 
activities have been "regulated," entitling him to the 
next-higher 40 percent evaluation.  In essence, the 
representative argues that, because the veteran's physician 
in a February 1995 treatment record "encouraged" and 
reinforced the role of exercise in controlling his blood 
sugar level, the veteran's activities have been "regulated" 
under 38 C.F.R. § 4.119, DC 7913.  As described above, the VA 
examiner in September 2003 noted that the veteran exercises 
by riding his bike and that the veteran denied any 
restrictions of activity secondary to diabetes.  The Board 
observes that the February 1995 treatment record is outside 
the rating period on appeal, and is for consideration of the 
veteran's historical disability status.  Moreover, the Board 
notes that the phrase "regulation of activities" is defined 
in the 100 percent criteria as "avoidance of strenuous 
occupational and recreational activities."  

In sum, after reviewing the February 1995 treatment record in 
relation to the disability's history and in light of the 
whole treatment record, the Board finds the veteran's 
disability picture does not most nearly approximate the next-
higher 40 percent evaluation.  38 C.F.R. §§ 4.1 and 4.2 
(2006).

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following Diagnostic Code 7913.  After reviewing the record, 
the Board finds that no separate compensable evaluations are 
warranted as the competent evidence does not reveal any 
additional complications of the veteran's diabetes mellitus.  

In conclusion, an initial evaluation in excess of 20 percent 
for diabetes mellitus is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

II.  Increased rating- PTSD

Procedural history

In the November 2003 rating decision, the RO granted the 
veteran service connection for PTSD with a 30 percent 
evaluation and an effective date of June 14, 2002.  An August 
2004 rating decision granted the veteran a 100 evaluation for 
PTSD from July 12, 2004 until September 1, 2004 because of 
hospitalization due to his service-connected disability.  
Finally, a January 2005 rating decision granted an earlier 
effective date of March 26, 2002 based on the date of receipt 
of a VA form 21-4138 requesting a reopening of his previously 
denied claim for PTSD.  The January 2005 rating decision also 
assigned a 100 percent evaluation effective from September 1, 
2004.

Analysis

The veteran is claiming entitlement to an increased initial 
evaluation for his service-connected PTSD.  As the veteran is 
receiving the maximum 100 percent evaluation from July 12, 
2004, the rating period on appeal is from March 26, 2001 
until July 12, 2004.  38 C.F.R. § 3.400(b)(2) (2006).  

Throughout the rating period on appeal as described above, 
the veteran was assigned a 30 percent evaluation for his 
service-connected PTSD pursuant to Diagnostic Code 9411.  
Under that diagnostic code section, a 30 percent evaluation 
is warranted where the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

In order to achieve the next-higher 50 percent rating under 
Diagnostic Code 9411, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board has reviewed the competent evidence of record and 
finds support for the next-higher 50 percent evaluation.  

In this regard, the record establishes that between June 2001 
and July 2004, the veteran's mental health was evaluated on 
numerous occasions.  A June 2001 health summary found the 
veteran to be of average intelligence with generally intact 
memory functions.  No suicidal or homicidal ideation was 
present.  It was noted that he veteran was depressed, 
homeless, unemployed, and suffered from alcohol dependence.  
A May 2002 outpatient treatment record showed the veteran's 
mood to be depressed, but improving.  The veteran had a 
restricted affect, but again no suicidal or homicidal 
ideation.  The Board finds it highly probative that the 
outpatient treatment record noted the veteran was 
unsuccessful in his attempt at community reintegration.  An 
August 2002 mental health treatment plan showed the veteran 
to be unemployed with his treatment being a bar to work.  The 
veteran's PTSD was classified as severe and evidenced by his 
reports of avoidance and isolation, especially of crowds.  He 
also stated that he has had problems with anger, anxiety, 
intrusive thoughts, and sleep problems with nightmares.  

Additionally, a private personality assessment inventory 
(PAI) from June 25, 2003 found that the veteran had impaired 
judgment and abstract thinking.  Specifically, the PAI 
reported the veteran to have a thought process marked by 
confusion distractibility, and difficulty concentrating.  The 
PAI also noted the veteran to have occupational and social 
impairment because of his level of suspiciousness and 
mistrust in his relations with others.  He was characterized 
as being very uncomfortable in social situations with little 
interest or need for interacting with others.  Further, the 
PAI revealed the veteran to be experiencing severe, specific 
fears surrounding certain situations with recurrent episodes 
of anxiety.  The examiner noted other PTSD symptoms including 
intrusive recollections, hypervigilance, aggressive behavior, 
and episodic depression.  Additionally, a VA examination in 
September 2003 indicated that the veteran had a blunt and 
depressed affect.  The VA examination report also indicated 
the veteran's mood was moderately depressed, and that his 
verbal responses were monotone, softly spoken, and with 
little elaboration.  Other PTSD symptoms noted include a 
hyperstartle response, nightmares, and hearing voices (the 
veteran denied visual hallucinations). 

A Global Assessment of Functioning (GAF) score of 55 was 
assigned upon VA examination in September 2003.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  A GAF score of 51 to 60 indicates the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The veteran had an Axis 
I diagnosis of PTSD, depression not otherwise specified, and 
alcohol dependence.  The Board notes that the VA examiner did 
not distinguish between the veteran's service-connected PTSD 
symptoms from the symptoms associated with these above 
mentioned psychological disorders.  In this regard, the U.S. 
Court of Appeals for Veteran's Claims, in Mittleider v. West, 
11Vet. App.  181, 182 (1998), stated that when it is not 
possible to separate the effects of a non-service connected 
condition from those of a service-connected disorder, 
reasonable doubt should be resolved in the claimant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
disability.  

In addition to the veteran's GAF score, the Board finds the 
veteran has exhibited other PTSD symptoms that warrant a 50 
percent evaluation.  Among others, these symptoms include his 
depression, impaired judgment and abstract thinking, and his 
flattened affect.  In finding that the next-higher 50 percent 
evaluation appropriately reflects the severity of the 
veteran's PTSD over the entirety of the claims period, the 
Board acknowledges that there is no showing of impairment 
regarding short- and long-term memory.  Further, the Board 
notes that only a slight speech abnormality was shown.  
However, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom within a set of diagnostic criteria 
be exhibited.  

The Board has also considered whether a rating in excess of 
that amount is warranted.  The Board does not find the 
evidence to show a disability picture consistent with the 
next-higher 70 percent rating.  Briefly, the 70 percent 
criteria includes symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  

In reviewing the 70 percent criteria, the Board observes the 
June 2003 PAI report where it is noted that the veteran 
reported experiencing intense and recurrent suicidal 
thoughts.  Then, upon VA examination in September 2003, the 
veteran denied current suicidal but reported past suicidal 
ideation without intent or plan.  He denied homicidal 
ideation.  Even so, the overwhelming majority of the evidence 
does not establish symptomatology consistent with the 
criteria for a 70 percent rating under Diagnostic Code 9411.  
Indeed, there is no showing of obsessional rituals which 
interfere with routine activities.  In fact, the PAI stated 
that the veteran does not appear to have significant problems 
with obsessive-compulsive thoughts and behaviors.  Moreover, 
there is no showing of impaired impulse control or spatial 
disorientation.  While the veteran's communication skills had 
diminished, his speech was not shown to be intermittently 
illogical, obscure, or irrelevant.  Further, the evidence 
does not demonstrate neglect of personal appearance and 
hygiene.  In fact, the veteran was noted to be appropriately 
dressed and groomed for the September 2003 VA examination.  
Moreover, the veteran's social impairment and his inability 
to establish and maintain effective relationships have 
already been contemplated in the 50 percent rating granted in 
this decision.  Likewise, the veteran's difficulty in coping 
with stressful circumstance has also been contemplated in the 
award of a 50 percent evaluation.

In conclusion, the evidence of record reveals symptomatology 
which, on the whole, supports the next-higher 50 percent 
evaluation under Diagnostic Code 9411, from March 26, 2002.  
The Board notes that in reaching this conclusion, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus type II is denied.

Prior to July 12, 2004, an initial rating of 50 percent for 
PTSD is granted, subject to governing criteria applicable to 
the payment of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


